Exhibit Syneron Signs Multi-Year Exclusive Equipment Provider Agreement with Sono Bello Contouring Centers to Offer LipoLite(TM) and VelaShape(TM) YOKNEAM, Israel, June 10 /PRNewswire-FirstCall/ Syneron(TM) Medical Ltd. (Nasdaq: ELOS), an innovator in the development, marketing and sales of elos(TM) combined-energy medical aesthetic devices, today announces a multi-year exclusive provider agreement with Sono Bello Contouring Centers for its LipoLite(TM) laser-assisted lipolysis device, and VelaShape(TM) cellulite and thigh circumferential reduction device. Sono Bello Contouring Centers provide both invasive and non-invasive body contouring procedures. The company will open its first clinics in Seattle, Wash. in June, four additional U.S. locations later this year, and expects to feature 30 body contouring clinics nationwide by the end of 2010. With this agreement, Sono Bello Contouring Centers will use the LipoLite and VelaShape technology in each of the 30 clinic locations to provide the company's body contouring related services. "After a long and thorough evaluation process, we found that Syneron's LipoLite is a better technological solution for laser-assisted lipolysis when compared to other devices on the market. In addition, Syneron provides a superior business solution to further our company's profitability and growth," said Chris Par, CEO of Sono Bello Body Contouring Centers. "The combined protocol of laser-assisted lipolysis with LipoLite and cellulite and thigh circumferential reduction with VelaShape provides more value and depth of services for our future clientele." FDA-cleared in April, LipoLite is the only laser-assisted lipolysis device featuring OptiPulse technology, which optimizes the mechanical breakdown of target adipose tissue and the thermal destruction of fat cell membranes during procedures.
